Citation Nr: 0300740	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability 
rating for residuals of a tear to the iris of the left 
eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1964 
to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO 
denied the issue of entitlement to an increased 
(compensable) disability evaluation for residuals of a 
tear to the iris of the left eye.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has 
been obtained.  

2.  The service-connected residuals of a tear to the iris 
of the veteran's left eye is manifested by complaints of 
pain, burning, and watering, with objective evaluation 
findings of a torn left iris in the inferior portion, 
photophobia, and no significant affects on visual acuity 
or visual field.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation of 
10 percent for the service-connected residuals of a tear 
to the iris of the left eye have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his 
claims.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
According to a June 2001 VA Form 119, Report Of Contact, 
RO personnel notified the veteran of the VCAA and the 
manner in which the new law applied to his claim.  In 
addition, RO personnel informed the veteran that the RO 
had obtained all evidence of which it had been notified.  
RO personnel also told the veteran that it would delay 
making a decision on his case in order to assist him in 
obtaining any additional evidence that he believed would 
help to substantiate his claim.  The veteran did not 
report any additional sources of evidence and, in fact, 
requested that the RO adjudicate his claim as soon as 
possible.  

A letter dated on the following day in June 2001 
constituted written confirmation of the telephone 
conversation which had included the discussion of the 
provisions of the newly enacted VCAA as well as the type 
of evidence necessary to support the veteran's claim.  
According to the letter, the RO informed the veteran that, 
as he had said in the prior day's telephone conversation 
that he had no additional information or evidence to 
submit in support of his claim, the RO would adjudicate 
his claim based upon the evidence of record, which 
included the report of the eye examination conducted at 
the Bay Pines VA Medical Center.  The letter also again 
informed the veteran that he should notify the RO of any 
further information or evidence that he wanted the agency 
to obtain for him.  The veteran failed to respond to the 
June 2001 letter.  

Additionally, the statement of the case which was 
furnished to the veteran in March 2002 notified him of the 
specific provisions of this new law.  Although in the 
following month the veteran filed a substantive appeal to 
perfect his compensable rating claim, he did not, in this 
document, notify the RO of any additional sources of 
information or evidence.  As such, VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records.  In 
addition, as the Board has discussed, the veteran has not 
informed the RO of any sources of relevant post-service 
medical treatment and has, in fact, specifically stated on 
several occasions that he does not have any evidence to 
submit.  Further, in May 2001, the veteran was accorded a 
pertinent VA examination.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

According to the service medical records, while aboard a 
ship in March 1965, the veteran fell on a U-shaped metal 
hook and sustained a tear of the iris, a sub-conjunctival 
hematoma, and a subretinal hemorrhage in his left eye.  As 
a result of this injury, the veteran was hospitalized on 
several occasions through April 1965.  

Upon the veteran's last admission in April 1965, he denied 
any ocular pain or discomfort.  An ocular examination 
demonstrated visual acuity of 20/20 in the right eye and 
20/25 in the left eye without glasses; pinhole improvement 
of left eye visual acuity to 20/20; extraocular movements 
of full versions, vergences, and ductions; a normal right 
eye with no abnormalities; a slightly erythematous bulbar 
conjunctiva inferiorly in the left eye; a clear left 
cornea; a left anterior chamber which was deep and clear; 
a left pupil of 8 millimeters with an apparent vertical 
tear at 6 o'clock which extended two-thirds to the 
periphery of the iris in this area; some reaction to light 
and accommodation in the upper portion of the left pupil; 
left media and lens which were entirely normal without 
evidence of subluxation; a small left subretinal 
hemorrhage near the disc temporally; a normal left macula 
with no residual retinal edema; no involvement of the 
angle structures in the left eye; no retinal dialysis; 
visualization of the ora serrata to 360 degrees with only 
minor changes; intraocular tension of 18 in both eyes; 
full fields bilaterally; and visualization of all of the 
angle features to the ciliary body band inferiorly and 
scleral spur.  

Re-evaluation on subsequent days following admission 
showed no essential change in the veteran's status since 
the beginning of his hospitalization.  The examiner 
diagnosed a traumatic tear of the iris of the left eye, a 
"post commotio" of the retinae of the left eye, and a 
small traumatic subretinal hemorrhage near the disc of the 
left eye.  In addition, the examiner explained that no 
further treatment could be provided to the veteran and 
that the pupil in his left eye would undoubtedly remain 
deformed.  In view of the good return of the veteran's 
visual acuity and normal remaining ocular findings, the 
examiner recommended that the veteran return to his unit, 
undergo repeated checks of his retina (to follow the 
course of the subsiding subretinal hemorrhage), and wear 
sunglasses for a certain duration until full adjustment of 
his left eye has occurred.  

In May 1965, the veteran sought treatment for complaints 
of a burning sensation in his left eye for the past week.  
The examiner noted that increased sensitivity following an 
injury of the type that the veteran sustained was "to be 
expected" but would gradually subside.  The examiner 
recommended that the veteran use sunglasses during this 
period.  

The separation examination, which was conducted in 
November 1968, demonstrated that the veteran's eyes, 
ophthalmoscopic evaluation, and pupils (in terms of 
equality and reaction) were normal.  At the time of this 
examination, the veteran had distant vision of 20/20 in 
each eye and color vision (by AOC 1940 test) of 8/8.  

Two weeks later in November 1968, the veteran was 
discharged from active military duty in the United States 
Navy and transferred to the United States Naval Reserves.  
In December 1976, he filed a claim for service connection 
for residuals of the in-service eye injury.  

At a VA examination conducted in January 1977, the veteran 
reported that, following the in-service hospitalizations 
for left eye treatment, he experienced no left eye 
difficulties for the remainder of his service.  Within six 
months after discharge from active military duty, however, 
the veteran stated that his left eye began to burn and to 
water, that this symptomatology got progressively worse, 
and that (as of the time of the VA examination) he took 
aspirin and eye drops.  The veteran also described left 
eye pain.  

Examination of the veteran's eyes demonstrated 
nonpathologic external ocular parts, pupils, rotations, 
visual fields, and ocular fundi except for an inferior 
iris tear at 6 o'clock in the left eye through the 
sphincter into the iris base.  The veteran had distant 
vision of 20/15 in his right eye and 20/20 in his left 
eye.  The examiner diagnosed, in pertinent part, residuals 
of a traumatic tear in the left iris without defective 
vision.  

Based on this service, and post-service, medical evidence, 
the VA Regional Office in Roanoke, Virginia, by a March 
1977 rating action, granted service connection for 
residuals of a tear of the left iris.  In addition, due to 
the repeated normal evaluation findings (except for the 
left iris tear), the Regional Office assigned a 
noncompensable evaluation to this disability.  The 
veteran's service-connected left eye disability has 
remained evaluated as noncompensably disabling.  

In June 2000, the veteran filed his current claim for an 
increased (compensable) rating for his service-connected 
left eye disorder.  In addition, he submitted a copy of a 
report of a private medical examination completed in 
February 2000.  According to this record, a visual 
evaluation demonstrated 20/20 distant vision in the right 
eye and 20/22 distant vision in the left eye with 
corrective lenses, color test results of 6/8, horizontal 
field of vision of greater than 85 bilaterally, and no 
evidence of disease or injury in either eye.  

Thereafter, in May 2001, the veteran was accorded a VA eye 
examination.  According to the report of this evaluation, 
the veteran reported experiencing decreased visual acuity 
and pupil damage since the in-service injury to his left 
eye in 1965.  He denied a history of eye surgery.  

Examination of the veteran's eyes demonstrated visual 
acuity with correction at distance of 20/20 minus 2 in the 
right eye and 20/20 minus 1 in the left eye, visual acuity 
with correction at near of 20/20 in the right eye and 
20/20 in the left eye, confrontation field illustrative of 
full two finger counting in both eyes, a round right pupil 
at 4 millimeters, a left pupil at 5 millimeters (secondary 
to trauma), a right eye which is plus four reactivity to 
light, a left eye which is plus one reactivity to light 
with negative efferent pupillary defect, extraocular 
motility of full range of motion in both eyes, clear lids 
bilaterally (by slip lamp evaluation), clear conjunctiva 
cornea bilaterally, a clear iris in the left eye, a torn 
left iris in the inferior portion with continued reaction 
to light, tonometry (by applanation) results of 
13 millimeters of Mercury bilaterally at 1:15 p.m., lens 
plus one NS and CS bilaterally, a CD ratio of .2 in the 
right eye and .25 in the left eye, negative pallor in both 
eyes, clear macula in both eyes, an AV ratio of .65 
bilaterally, and clear periphery bilaterally.  

The examiner assessed trauma to the left eye causing a 
torn iris.  In addition, the examiner explained that this 
disability had no significant affects on the veteran's 
visual acuity or visual field but "[m]ay be causing 
problems with photophobia."  

By a June 2001 rating action, the RO denied the veteran's 
claim of entitlement to an increased (compensable) 
disability evaluation for the service-connected residuals 
of a tear of the iris of his left eye.  Following 
notification of the decision, the veteran perfected a 
timely appeal with respect to the denial.  

Analysis

In evaluating the severity of a particular disability, it 
is essential to consider its history.  38 C.F.R. §§ 4.1 
and 4.2 (2002).  However, where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of 
the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Each service-connected disability 
is rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected residuals of a tear of the iris 
of the left eye is currently evaluated as noncompensably 
disabling, effective from December 1976, pursuant to 
Diagnostic Code 6009.  According to this Diagnostic Code, 
an unhealed injury of the eye, in chronic form, will be 
rated from 10 percent to 100 percent based upon the extent 
of impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, with an 
additional 10 percent added during the continuance of 
active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2002).  

Throughout the current appeal, the veteran has asserted 
that his service-connected left eye disability is more 
severe than the current noncompensable evaluation 
indicates.  In particular, the veteran cites pain in, as 
well as burning and watering of, his left eye.  The 
veteran asserts that such symptomatology warrants a 
compensable rating for this service-connected disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, the veteran's descriptions of his 
service-connected left eye disability must be considered 
in conjunction with the clinical evidence of record as 
well as the pertinent rating criteria.  

In this regard, the Board notes that, in an undated 
statement associated with the claims folder prior to its 
transfer to the Board, the veteran's representative 
maintained that the veteran's photophobia results in 
episodic incapacity and that, as such, a compensable 
rating of 10 percent for the service-connected residuals 
of a tear to the iris of the veteran's left eye is 
warranted.  The Board agrees.  

The evidence of record indicates that the veteran's 
service-connected left eye disability is manifested by 
complaints of pain, burning, and watering, with objective 
evaluation findings of a torn left iris in the inferior 
portion, photophobia, and no significant affects on visual 
acuity or visual field.  Specifically, the veteran has 
complained of daily episodes of burning sensations in his 
left eye.  On recent medical examination, the examiner 
concluded that the veteran's service-connected left eye 
disorder may be causing his photophobia.  The Board finds 
that such evidence supports the conclusion that the 
service-connected residuals of a tear to the iris of the 
veteran's left eye has resulted in episodic incapacity.  
As such, an evaluation of 10 percent for this 
service-connected disability is warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2002).  

However, a rating greater than 10 percent for the 
service-connected residuals of a tear to the iris of the 
veteran's left eye cannot be assigned.  According to the 
pertinent medical evidence of record, no significant 
affects on the veteran's visual acuity or visual field 
have been found.  These medical reports also do not 
provide evidence of pain or rest requirements.  
Consequently, a disability rating greater than the 
10 percent awarded by this decision is not warranted.  
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2002).  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) 
(2002).  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm 
an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, a 
compensable schedular rating is provided for the veteran's 
service-connected left eye disability under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2002), but the medical 
evidence supporting a rating greater than the 10 percent 
awarded by this decision is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record 
that the veteran has required any recent hospitalization 
for this service-connected disability.  Also, the overall 
picture presented by the evidence in the claims folder 
does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) as they apply to the 
service-connected residuals of a tear to the iris of the 
veteran's left eye.  This disability is appropriately 
rated under the schedular criteria.  


ORDER

A 10 percent disability evaluation for the 
service-connected residuals of a tear to the iris of the 
left eye is granted, subject to the provisions governing 
the payment of monetary benefits.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

